           Case 1:20-cv-00275-RP Document 12 Filed 06/23/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

 DONNA LANGAN, TERESA DE                        §
 BARBARAC, and ALEXANDRA CARSON,                §
     Plaintiffs,                                §
                                                §
 v.                                             §
                                                §                   CASE NO. 1:20-cv-275-RP
 GREG ABBOTT, in his Official Capacity as       §
 Governor of Texas; and KEN PAXTON, in his §
 Official Capacity as Attorney General of Texas §
         Defendants.                            §



              UNOPPOSED MOTION TO STAY PRETRIAL PROCEEDINGS
                   PENDING RULING ON MOTION TO DISMISS


        Plaintiffs filed this suit on March 16, 2020, challenging the constitutionality of Texas’s name-

change statute, codified in Chapter 45 of the Family Code, on Eighth Amendment grounds. On April

17, 2020, the Court issued an Amended Emergency Order in Light of the COVID-19 Pandemic

requiring parties to file an agreed proposed scheduling order by June 1, 2020, for early-stage cases

in which no proposed scheduling order had been filed. (Dkt. 4). On May 15, 2020, Defendants

filed a Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1). (Dkt. 5). This Court granted

Defendants’ unopposed request to stay the deadline to submit a proposed scheduling order, making

the new deadline 14 days after the Court issued its order on the Motion to Dismiss.

        On June 5, Plaintiffs filed a Motion for Leave to file their First Amended Petition (Dkt. 8),

which was granted by the Court on June 8. The Court also entered a text order denying the Motion

to Dismiss as moot in light of Plaintiffs’ amended pleading. On June 22, Defendants filed their

Motion to Dismiss Plaintiffs’ First Amended Complaint (Dkt. 11).




Unopposed Motion to Stay Pretrial Proceedings Pending Ruling on Motion to Dismiss                Page 1
           Case 1:20-cv-00275-RP Document 12 Filed 06/23/20 Page 2 of 3




        In the interest of judicial economy, Defendants request that all deadlines in this case,

including the filing of an agreed scheduling order, be stayed pending resolution of the threshold

issues presented by their Motion to Dismiss Plaintiffs’ First Amended Complaint. Accordingly,

Defendants respectfully request that the Court continue the deadline for the parties to file their

proposed scheduling order until 14 days after the Court has issued its order on the pending Motion

to Dismiss, to save the parties and the Court any unnecessary time, burden, or expense.

                                                  Respectfully submitted.

                                                  KEN PAXTON
                                                  Attorney General of Texas

                                                  JEFFREY C. MATEER
                                                  First Assistant Attorney General

                                                  RYAN L. BANGERT
                                                  Deputy First Assistant Attorney General

                                                  DARREN L. MCCARTY
                                                  Deputy Attorney General for Civil Litigation

                                                  THOMAS A. ALBRIGHT
                                                  Chief, General Litigation Division

                                                  /s/ Kimberly Gdula
                                                  KIMBERLY GDULA
                                                  Texas Bar No. 24052209
                                                  Assistant Attorney General
                                                  General Litigation Division
                                                  P.O. Box 12548, Capitol Station
                                                  Austin, Texas 78711-2548
                                                  (512) 463-2120 | FAX: (512) 320-0667
                                                  Kimberly.Gdula@oag.texas.gov

                                                  ATTORNEYS FOR DEFENDANTS
                                                  GOVERNOR GREG ABBOTT AND
                                                  KEN PAXTON, ATTORNEY GENERAL OF TEXAS




Unopposed Motion to Stay Pretrial Proceedings Pending Ruling on Motion to Dismiss                Page 2
           Case 1:20-cv-00275-RP Document 12 Filed 06/23/20 Page 3 of 3




                                    CERTIFICATE OF CONFERENCE

        I hereby certify that on June 22, 2020, I conferred with Brian McGiverin, counsel for
Plaintiffs, via email regarding the substance of the foregoing instrument. He stated that Plaintiffs
are not opposed to the relief requested herein.


                                                  /s/ Kimberly Gdula
                                                  KIMBERLY GDULA
                                                  Assistant Attorney General




                                       CERTIFICATE OF SERVICE

        I hereby certify that on June 23, 2020, I electronically filed the foregoing instrument with
the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
registered counsel.




                                                  /s/ Kimberly Gdula
                                                  KIMBERLY GDULA
                                                  Assistant Attorney General




Unopposed Motion to Stay Pretrial Proceedings Pending Ruling on Motion to Dismiss             Page 3
